{¶ 29} I respectfully dissent. There is truly only one issue in this case. Was Richard Chambers in the course and scope of his employment when he was shot and killed on October 30, 1998, at Montrose Ford? Since I believe he was, I must dissent. A workplace assault is evaluated no differently from any other type of workplace injury. Consequently, if Chambers's death was "in the course of, and arising out of" his employment, it is compensable. R.C. 4123.01(C).
 {¶ 30} There is no dispute here that the assault was work-related. The question here is whether Chambers, by his own actions, removed himself from the course and scope of his employment. In making this determination, both sides rely onIndus. Comm. v. Pora (1919), 100 Ohio St. 218, 125 N.E. 662, and look at whether Chambers was the instigator of the assault. In determining whether Pora was outside the course and scope of his employment, the Supreme *Page 408 
Court looked at whether Pora used force or violence or any threats of violence, or said or did anything to incite an assault. This examination is again no different from the context of any other work-related injury. Ohio courts have consistently held that an employee's injuries are "outside the course and scope of his employment" when they are of his own making or due to his own misconduct. See Highway Oil Co. v. State ex. rel.Bricker (1935), 130 Ohio St. 175, 181, 4 Ohio Op. 101, 198 N.E. 276
(employee accidentally shot himself with his own gun that he had brought to work) and Carrick v. Riser Foods, Inc. (1996)115 Ohio App. 3d 573, 577, 685 N.E.2d 1261 (employee injured when he shook soft-drink machine).
 {¶ 31} There is no evidence here that Chambers's death was of "his own making or misconduct." Harris brought a shotgun to work with the intention of shooting Chambers, and he did. The only argument presented that Chambers "instigated" this deadly assault was his comments at one point early on to Harris to "just shoot" him and then later by saying "He ain't f**king coming back in here."
 {¶ 32} In order to find that an employee was not "in the course and scope of his employment" when fatally assaulted at work, there must be evidence that the deceased employee used force or "language which would have a tendency to provoke [a deadly assault]." R.C. 4123.01(C); Pora, 100 Ohio St. at 220,125 N.E. 662. Chambers's statements here would not have the tendency to provoke a deadly assault. Harris was the one who brought a deadly weapon into the workplace with the intention of shooting Chambers. Chambers's words did not remove him from the course and scope of employment. Appellant is entitled to judgment as a matter of law. I would sustain appellant's fourth assignment of error and remand for a directed verdict to be issued in appellant's favor.